Name: Commission Regulation (EC) No 2499/2000 of 14 November 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R2499Commission Regulation (EC) No 2499/2000 of 14 November 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan Official Journal L 288 , 15/11/2000 P. 0016 - 0017Commission Regulation (EC) No 2499/2000of 14 November 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in TaiwanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(1), as amended by Regulation (EC) No 1556/1999(2), and in particular Article 4 thereof,Whereas:(1) Taiwan made a request on 30 September 2000.(2) The transfers requested by Taiwan fall within the limits of the flexibility provisions referred to in Article 4 of Regulation (EC) No 47/1999.(3) It is appropriate to grant the request.(4) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(5) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 9 of Regulation (EC) No 47/1999,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Taiwan are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 12, 16.1.1999, p. 1.(2) OJ L 184, 17.7.1999, p. 1.ANNEX>TABLE>